                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

EDDIE E. ABRAM,

                     Plaintiff,                                8:20CV469

       vs.
                                                           MEMORANDUM
LEON CHATHAM, Security Specialist 2;                        AND ORDER
MISS MICHELLE SULLIVAN, Security
Specialist 2; STEPHANIE BEASLEY,
Security Specialist 2; HUNTER LEWIS,
Security Guard; KOLTON NEUHAUS,
Security Guard; and LARRY SOHLER, 2
East Unit Manager,

                     Defendants.


       On initial review of Plaintiff’s pro se Complaint, the court concluded that
Plaintiff alleged enough facts to state a conditions-of-confinement claim as to
Defendants Hunter, Kolton, and Sohler, but he did not allege direct participation in the
constitutional violation by Defendants Leon, Michelle, and Beasley.1 (Filing 7.) The
court gave Plaintiff leave to file an amended complaint to clarify such Defendants’ roles
in the constitutional violation. Plaintiff has filed an Amended Complaint (Filing 8), and
the court now conducts an initial review of the Amended Complaint to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                      I. SUMMARY OF AMENDED COMPLAINT

      Plaintiff, a civilly committed mental patient, alleges that Defendants Leon
Chatham, Michelle Sullivan, Stephanie Beasley, Hunter Lewis, and Kolton Neuhaus


      1
        Plaintiff’s original Complaint named four of the Defendants by their first names
only. Plaintiff’s Amended Complaint (Filing 8) includes such Defendants’ last names.
The caption in this Memorandum and Order has been updated to reflect the Defendants’
full names.
held him down and restrained him while Defendant Larry Sohler forcefully
administered two injections into Plaintiff’s arms. Plaintiff claims that such injections
were administered after Plaintiff attempted to gather information regarding how to
resolve a misunderstanding and remove a treatment infraction from his chart and mental
health records.

                                   II. DISCUSSION

        The standards of review and elements of Plaintiff’s claims were discussed in
detail in the court’s initial review of Plaintiff’s first Complaint (Filing 7) and will not
be repeated here. Instead, Plaintiff’s Amended Complaint will be evaluated in light of
the court’s prior discussion.

       As directed in the court’s previous Memorandum and Order (Filing 7), Plaintiff’s
Amended Complaint alleges direct participation in the constitutional violation by all
Defendants. Keeping in mind the liberal construction due pro se complaints and the
lesser pleading standard to which pro se litigants are held, the court concludes that
Plaintiff has alleged a plausible 42 U.S.C. § 1983 conditions-of-confinement claim.
Washington v. Harper, 494 U.S. 210, 229 (1990) (“The forcible injection of medication
into a nonconsenting person’s body represents a substantial interference with that
person’s liberty.”); Thomas v. Eschen, 928 F.3d 709, 713 (8th Cir. 2019) (“If officials
forced [a civilly committed mental patient] to take drugs having no connection to his
mental illness or intentionally injured him while treating him, for example, then [the
patient] could have a viable damages claim under section 1983.”); Webb v. State of
Nebraska, No. 4:21CV3058, 2021 WL 2002925, at *4 (D. Neb. May 19, 2021)
(plausible claim for relief stated against regional center staff who ordered criminally
committed mental patient’s seizure, restraint, and forced medication, who filled syringe
with psychotropic drugs, who directed that patient be medicated, and who gave
injection).

      In light of the foregoing, the court will allow this action to proceed to service of
process. The court cautions Plaintiff that allowing his claims to proceed to service of
process is not a determination of the merits of his claims or potential defenses to them.
Accordingly,
                                            2
      IT IS ORDERED:

      1.      The Clerk of Court shall update the caption of this case on the electronic
docket sheet to match the caption of this case appearing in this Memorandum and Order.

       2.     The Plaintiff’s Motion to Amend Complaint (Filing 8) is granted, and such
Motion has been considered as the Amended Complaint. The Clerk of Court shall
indicate on the electronic docket sheet that Filing 8 is the Amended Complaint.

      3.      For service of process on Defendants Leon Chatham, Michelle Sullivan,
Stephanie Beasley, Hunter Lewis, Kolton Neuhaus, and Larry Sohler in their individual
capacities, the Clerk of Court is directed to complete a summons form and a USM-285
form for such Defendants using the address “Norfolk Regional Center, 1700 N. Victory
Rd., Norfolk, NE 68701” and forward them together with a copy of the Amended
Complaint (Filing 8) and a copy of this Memorandum and Order to the Marshals
Service.2 The Marshals Service shall serve Defendants Leon Chatham, Michelle
Sullivan, Stephanie Beasley, Hunter Lewis, Kolton Neuhaus, and Larry Sohler
personally in their individual capacities at the Norfolk Regional Center, 1700 N.
Victory Rd., Norfolk, NE 68701. Service may also be accomplished by using any of

      2
         Pro se litigants proceeding in forma pauperis are entitled to rely on service by
the United States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782, 783
(8th Cir. 2013). Pursuant to 28 U.S.C. § 1915(d), in an in forma pauperis case, “[t]he
officers of the court shall issue and serve all process, and perform all duties in such
cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997) (language in §
1915(d) is compulsory); Fed. R. Civ. P. 4(c)(3) (court must order that service be made
by United States Marshal if plaintiff is authorized to proceed in forma pauperis under
28 U.S.C. § 1915). See, e.g., Beyer v. Pulaski County Jail, 589 Fed. Appx. 798 (8th Cir.
2014) (unpublished) (vacating district court order of dismissal for failure to prosecute
and directing district court to order the Marshal to seek defendant’s last-known contact
information where plaintiff contended that the jail would have information for
defendant’s whereabouts); Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995) (when
court instructs Marshal to serve papers for prisoner, prisoner need furnish no more than
information necessary to identify defendant; Marshal should be able to ascertain
defendant’s current address).

                                           3
the following methods: residence, certified mail, or designated delivery service. See
Federal Rule of Civil Procedure 4(e); Neb. Rev. Stat. § 25-508.01.

      4.    The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

       5.    Federal Rule of Civil Procedure 4(m) requires service of the complaint on
a defendant within 90 days of filing the complaint. However, Plaintiff is granted, on the
court’s own motion, an extension of time until 90 days from the date of this order to
complete service of process. The Clerk of Court shall set a case-management deadline
accordingly.

       6.     Because this non-prisoner case is proceeding to service of process, and at
the direction of the court, this case is removed from the pro se docket. The Clerk of
Court shall randomly assign new judges to this case and shall request a reassignment
order from the Chief Judge.

      DATED this 27th day of May, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           4
